DETAILED ACTION
1.	This office action is in responsive to the applicant’s arguments filed on 10/25/22.
2.	The present application is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1-2, 6-11 and 14-20 are currently pending.
4.	Claim 1, 10 and 16 are amended.  Claims 2, 7, 11, 14 and 17-19 are original. 
5.	Claims 6, 8-9, 15 and 20 are previously presented.    

Response to Arguments
                                                       Response: 35 U.S.C.  § 112
6.    Examiner Response:
Applicant’s arguments, see page 8, filed 10/25/22, with respect to the 35 U.S.C. 112 rejections have been fully considered and are persuasive.  The 35 U.S.C. 112 rejections of claims 1-2, 6-11 and 14-15 has been withdrawn. 

                                                            Response: 35 U.S.C.  § 103
7.    Applicants argue:
	“The Examiner acknowledges that Matei and Xiong do not describe the above recited
technique for training a neural network, and relies instead on Asada. However, Asada merely
describes a traditional neural network which is trained based on learning a mapping between a
direct input and a direct output of the neural network. Thus, the training data relates to the direct
inputs and outputs. By contrast, the neural network of the present claims is trained based on
measurements performed for Anown components of the partial physical model, not the direct
inputs and outputs of the neural network, 1.e., the unknown component. Thus, Asada does not
remedy the deficiencies of Matei and Xiong.
During the Examiner interview, the Examiner asserted that the “measurements performed
at the connection points of the known components” could be measurements performed at
connection points between the known components and the neural network, and could therefore 
also refer to the direct inputs and outputs of the neural network. The Applicant does not concede
the correctness of this assertion. However, the claims have been amended to further clarify the
claimed subject matter. Specifically, claim 1 as amended recites “wherein the experimental data
comprises measurements performed at the connection points of the known components on
opposite sides of the known components from the unknown component.” This supported at least
at paragraphs [0028], [0038], and Fig. 4. This amendment clarifies that the neural network is not
being trained based on the direct inputs and outputs of the neural network.
For at least the above reasons, the applicant submits that Matei, Xiong, and Asada do not
teach or suggest all of the recited features of claim 1. As such, the applicant respectfully
requests that the rejection to claim 1, as well as its corresponding dependent claims 2 and 6-9 be
withdrawn.” (Remarks: pages 9-10)

8.    Examiner Response:
	The examiner respectfully disagrees.  The examiner notes that on Pg. 109, last paragraph, 
“Twenty-one drive force conditions were simulated, etc.” of the Asada reference it states that 
force conditions are simulated and collected from the point machine.  This demonstrates that 
the measurements that are performed are from a known component, since as stated in the Non-
Final office action dated 7/25/22, the examiner considers the point machine as being a known 
components, since it’s a component of the railway switch that are connected to each other.  Also, 
on Pg. 117, sec. 6.3 2nd paragraph of the Asada reference, it states how the data from the point 
machine is being used in the neural network, which further demonstrates that measurements 
performed for a known component are being used in a neural network.
	Further, regarding the recent amendment to claim 1 that states “and wherein the 
experimental data comprises measurements performed at the connection points of the known 
components on opposite sides of the known components from the unknown component”, the 
applicant points to paragraphs [0028], [0038] and Fig. 4 for support in demonstrating that the 
measurements performed at the connection points of the known component are on opposite sides 
of the known components from the unknown components. The examiner notes that on Pg. 226, 
sec. 2, 2nd paragraph and Fig. 2 of the Matei reference, it shows that the connection points 
between the drive rod and the point machine, adjuster and switch blades.  As stated in the Non-
Final office action dated 7/25/22, the examiner considers the point machine, the adjuster and the 
switch blades as being the known components, since they’re components of the railway switch 
that are connected to each other.  Also, the examiner considers the drive rod to be the unknown 
component, since the drive rod conforms physical constraints of a partially known physical 
system (rail switch assembly).  This demonstrates that there are connection points of the known 
components on the opposite sides of the known components from the unknown components.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over
online reference The Case for a Hybrid Approach to Diagnosis:  A Railway Switch, written by Matei et al. (from IDS dated 3/17/20) in view of online reference Thyristor photoelectric firing system applied in Auto-passing Neutral Section system, written by Xiong et al. in further view of online reference Novel Condition Monitoring Techniques Applied to Improve the Dependability of Railway Point Machines, written by Asada.

Examiner’s note: Regarding the limitation of claim 1 that states “receiving a set of experimental data of a partially known electromechanical system”, the examiner considers the rail switch assembly to be the electromechanical system, since within the rail switch assembly the point machine is responsible for moving the switch blades.  An electromechanical system converts electrical energy into mechanical movement, see Non-Patent Literature of the definition of an electromechanical system in the file wrapper dated 10/9/20 and Pg. 226, sec. 2 Problem Description, 2nd paragraph, “The rail switch assembly considered, etc.”, Pg. 226, left col., 3rd paragraph, “In this paper, we begin to bridge the gap, etc.” of the Matei et al. reference.
Regarding the limitation of claim 1 that states “wherein the partially known electromechanical system comprises known components, connection points of the known components, an unknown component, and connections points of the unknown component”, the examiner considers the point machine, the adjuster and the switch blades as being the known components, since they’re components of the railway switch that are connected to each other.  Also, the examiner the connection points of the known components to be the connections of the point machine to the switch blades and the adjuster connected to the switch blades.  Further, the examiner considers the drive rod to be the unknown component, since the drive rod conforms physical constraints of a partially known physical system (rail switch assembly).  A partially validated model is used in the Matei et al reference to determine a set of features that are representative of normal and abnormal behavior.  Having partial electrical specifications of components does not allow an adequate system model to be generated.  Therefore, the modeling of known components enables the analysis of the components of the system to be conducted, see Pg. 227, sec. 3.1 Point Machine, 1st paragraph, “The point machine is the component, etc.”, Pg. 228, sec. 3.2 Adjuster, “The adjuster links the drive rod, etc.”, Pg. 228, sec. 3.3 Switch blades, “The adjuster is connected to two switch blades, etc.” and Fig. 2 of the Matei et al. reference.
Regarding the limitation of claim 1 that states “and wherein the experimental data 
comprises measurements performed at the connection points of the known components on 
opposite sides of the known components form the unknown component”, the examiner considers 
the point machine, the adjuster and the switch blades as being the known components, since 
they’re components of the railway switch that are connected to each other.  Also, the examiner 
considers the drive rod to be the unknown component, since the drive rod conforms physical 
constraints of a partially known physical system (rail switch assembly).  This demonstrates that 
there are connection points of the known components on the opposite sides of the known 
components from the unknown components, see Pg. 226, sec. 2, Problem Description, 2nd 
paragraph, “The rail switch assembly considered in this, etc.” and Fig. 2 of the Matei et al. 
reference.
Regarding the limitation of claim 1 that states “setting, by a processing device, feasibility constraints for an untrained model of the unknown component”, the examiner notes only a sub-set of the variables match the counterpart in experimental data, which demonstrates that there are constraints, since all the variables are not matching the experimental data, see Pg. 226, left col., 3rd paragraph, “In this paper, we begin to bridge the gap, etc.” of the Matei et al. reference.
Regarding the limitation of claim 1 that states “generating a model-based diagnostic output for the partially known electromechanical system using a system model of the partially known electromechanical system, and physics-based models of the known components”, the examiner considers the nominal model to be the system model, since the nominal model includes a plurality of models that makeup the railway assembly.  Also, the examiner considers the physics-based models for faults to be the physics-based models of the known components, since the physics-based models are included in the nominal model, see Pg. 226 left col., 3rd paragraph, “In this paper, we begin to bridge the gap, etc.”, Pg. 226, sec. 3 System Modeling, 1st paragraph, “This section presents the fault, etc.” of the Matei et al. reference.
Regarding the limitation of claim 1 that states “setting passivity constraints for the untrained model of the unknown component, wherein the unknown component comprises an electrical component”, the examiner considers the resistor to be the electrical component of the unknown component, since a resistor can dissipate energy generated by other sources see paragraph [0030] of the specification and Pg. 2, left col., sec. B. Principle of SSGD, 1st paragraph, “Figure 2 shows a self-powered, etc.”, Pg. 3, right col., sec. 4 Simulation and Experimental Results, 3rd paragraph, “Figure 5 shows the simulation waveform, etc.” of the Xiong et al. reference.
Regarding the limitation of claim 1 that states “simulating the known components of the 
partially known electromechanical system using the untrained model of the unknown component 
to generate simulated data”, the examiner considers the point machine as being a known 
component, since it’s a component of the railway switch that are connected to each other, see Pg. 
109, last paragraph, “Twenty-one drive force conditions were simulated, etc.”, Pg. 117, sec. 6.3 
Transferability of the algorithm to other types of point machine and further testing the ability of 
the algorithm: HW-type point machine, 2nd paragraph, “Feature extraction and drive force, etc.”, 
Pg. 119, 1st -2nd paragraph, “Twenty-seven training data sets, etc.” of the Asada reference.

With respect to claim 1, Matei et al. discloses “A method” as [Matei et al. (Pg. 225, sec. 1 Introduction, last sentence of 2nd paragraph, “Throughout the rest of the paper, etc.”)] Examiner’s interpretation: The process of the invention is described in the introduction;
“receiving a set of experimental data of a partially known electromechanical system” as [Matei et al. (Pg. 226, sec. 2 Problem Description, 2nd paragraph, “The rail switch assembly considered, etc.”, Pg. 226, left col., 3rd paragraph, “In this paper, we begin to bridge the gap, etc.”)] Examiner’s interpretation:  The examiner considers the rail switch assembly to be the electromechanical system, since within the rail switch assembly the point machine is responsible for moving the switch blades.  An electromechanical system converts electrical energy into mechanical movement, see Non-Patent Literature of the definition of an electromechanical system in the file wrapper dated 10/9/20;
“wherein the partially known electromechanical system comprises known components, connection points of the known components, an unknown component, and connections points of the unknown component” as [Matei et al. (Pg. 227, sec. 3.1 Point Machine, 1st paragraph, “The point machine is the component, etc.”, Pg. 228, sec. 3.2 Adjuster, “The adjuster links the drive rod, etc.”, Pg. 228, sec. 3.3 Switch blades, “The adjuster is connected to two switch blades, etc.”, Fig. 2)] Examiner’s interpretation: The examiner considers the point machine, the adjuster and the switch blades as being the known components, since they’re components of the railway switch that are connected to each other.  Also, the examiner the connection points of the known components to be the connections of the point machine to the switch blades and the adjuster connected to the switch blades.  Further, the examiner considers the drive rod to be the unknown component, since the drive rod conforms physical constraints of a partially known physical system (rail switch assembly).  A partially validated model is used in the Matei et al reference to determine a set of features that are representative of normal and abnormal behavior.  Having partial electrical specifications of components does not allow an adequate system model to be generated.  Therefore, the modeling of known components enables the analysis of the components of the system to be conducted;
“and wherein the experimental data comprises measurements performed at the connection
points of the known components on opposite sides of the known components form the unknown component” as [Matei et al. (Pg. 226, sec. 2, Problem Description, 2nd paragraph, “The rail switch assembly considered in this, etc.”, Fig. 2)] Examiner’s interpretation: The 
examiner considers the point machine, the adjuster and the switch blades as being the known 
components, since they’re components of the railway switch that are connected to each other.  
Also, the examiner considers the drive rod to be the unknown component, since the drive rod 
conforms physical constraints of a partially known physical system (rail switch assembly).  This 
demonstrates that there are connection points of the known components on the opposite sides of 
the known components from the unknown components;
“setting, by a processing device, feasibility constraints for an untrained model of the unknown component” as [Matei et al. (Pg. 226, left col., 3rd paragraph, “In this paper, we begin to bridge the gap, etc.”)] Examiner’s interpretation: Only a sub-set of the variables match the counterpart in experimental data, which demonstrates that there are constraints, since all the variables are not matching the experimental data;
“generating a model-based diagnostic output for the partially known electromechanical system using a system model of the partially known electromechanical system, and physics-based models of the known components” as [Matei et al. (Pg. 226 left col., 3rd paragraph, “In this paper, we begin to bridge the gap, etc.”, Pg. 226, sec. 3 System Modeling, 1st paragraph, “This section presents the fault, etc.”)] Examiner’s interpretation: The examiner considers the nominal model to be the system model, since the nominal model includes a plurality of models that makeup the railway assembly.  Also, the examiner considers the physics-based models for faults to be the physics-based models of the known components, since the physics-based models are included in the nominal model;
While Matei et al. teaches setting passivity constraints for the untrained model of the unknown component, Matei et al. does not explicitly disclose “setting passivity constraints for the untrained model of the unknown component, wherein the unknown component comprises an electrical component”
Xiong et al. discloses “setting passivity constraints for the untrained model of the unknown component, wherein the unknown component comprises an electrical component” as [Xiong et al. (Pg. 2, left col., sec. B. Principle of SSGD, 1st paragraph, “Figure 2 shows a self-powered, etc.”, Pg. 3, right col., sec. 4 Simulation and Experimental Results, 3rd paragraph, “Figure 5 shows the simulation waveform, etc.”)] Examiner’s interpretation: The examiner considers the resistor to be the electrical component of the unknown component, since a resistor can dissipate energy generated by other sources see paragraph [0030] of the specification;
Matei et al. and Xiong et al. are analogous art because they are from the same field endeavor of analyzing elements of a railroad assembly.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Matei et al. of setting passivity constraints for the untrained model of the unknown component by incorporating setting passivity constraints for the untrained model of the unknown component, wherein the unknown component comprises an electrical component as taught by Xiong et al. for the purpose of describing the principle and design of SCR self-supplied gate driver (SSGD) and a pulse amplifier.
Matei et al. in view of Xiong et al. teaches setting passivity constraints for the untrained model of the unknown component, wherein the unknown component comprises an electrical component.
The motivation for doing so would have been because Xiong et al. teaches by describing the principle and design of SSGD and a pulse amplifier, the ability to eliminate the need for an isolated power supply board or auxiliary power supply, as well as saving in cost and space in medium and high voltage applications (Xiong et al. (Abstract, Pg. 4, sec. 5 Conclusion).
While the combination of Matei et al. and Xiong et al. teaches simulating a partially known electromechanical system and setting, by a processing device, feasibility constraints for an untrained model of the unknown component, Matei et al. and Xiong et al. do not explicitly disclose “wherein the untrained model comprises a neural network; “simulating the known components of the partially known electromechanical system using the untrained model of the unknown component to generate simulated data; training, by the processing device, the untrained model based on the feasibility constraints and a comparison of the simulated data and the experimental data to generate a trained model of the unknown component, wherein training the untrained model comprises adjusting parameters of the neural network to reduce errors between the simulation data and the measurements performed at the connection points of the known components; wherein the system model comprises the trained model of the unknown component; and providing the model-based diagnostic output as a user interface as part of an analytics platform”
Asada discloses “wherein the untrained model comprises a neural network” as [Asada (Pg. 117, sec. 6.3 Transferability of the algorithm to other types of point machine and
further testing the ability of the algorithm: HW-type point machine, 2nd paragraph, “Feature extraction and drive force, etc.”, Pg. 119, 1st -2nd paragraph, “Twenty-seven training data sets, etc.”)];
	“simulating the known components of the partially known electromechanical system 
using the untrained model of the unknown component to generate simulated data” as [Asada (Pg. 
109, last paragraph, “Twenty-one drive force conditions were simulated, etc.”, Pg. 117, sec. 6.3 
Transferability of the algorithm to other types of point machine and further testing the ability of 
the algorithm: HW-type point machine, 2nd paragraph, “Feature extraction and drive force, etc.”, 
Pg. 119, 1st -2nd paragraph, “Twenty-seven training data sets, etc.”)] Examiner’s interpretation: 
The examiner considers the point machine as being a known component, since it’s a component 
of the railway switch that are connected to each other;
“training, by the processing device, the untrained model based on the feasibility constraints and a comparison of the simulated data and the experimental data to generate a trained model of the unknown component” as [Asada (Pg. 124, 2nd paragraph, “Validation data sets were used, etc.”, Pg. 128, sec. 6.3.3, Experiment 3: Testing the data which is not from the drive force conditions as in training data sets, 2nd paragraph, “The Neural Network model trained, etc.”, Figs. 6-18 and 6-19)];
“wherein training the untrained model comprises adjusting parameters of the neural network to reduce errors between the simulation data and the measurements performed at the connection points of the known components” as [Asada (Pg. 108, 2nd – 5th paragraph, “Parameters (w) have to be to, etc.”)];
	“wherein the system model comprises the trained model of the unknown component” as [Asada (Pg. 124, 2nd paragraph, “Validation data sets were used, etc.”, Pg. 128, sec. 6.3.3, Experiment 3: Testing the data which is not from the drive force conditions as in training data sets, 2nd paragraph, “The Neural Network model trained, etc.”, Figs. 6-18 and 6-19)];
“and providing the model-based diagnostic output as a user interface as part of an analytics platform” as [Asada (Pg. 33, Fig. 3-2)];
Matei et al., Xiong et al. and Asada are analogous art because they are from the same field endeavor of analyzing elements of a railroad assembly.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Matei et al. and Xiong et al. of simulating a partially known electromechanical system and setting, by a processing device, feasibility constraints for an untrained model of the unknown component by incorporating simulating the known components of the partially known electromechanical system using the untrained model of the unknown component to generate simulated data; training, by the processing device, the untrained model based on the feasibility constraints and a comparison of the simulated data and the experimental data to generate a trained model of the unknown component, wherein training the untrained model comprises adjusting parameters of the neural network to reduce errors between the simulation data and the measurements performed at the connection points of the known components; wherein the system model comprises the trained model of the unknown component; and providing the model-based diagnostic output as a user interface as part of an analytics platform as taught by Asada for the purpose of monitoring the condition of point machines.
Matei et al. in view of Xiong et al. in further view of Asada teaches simulating the known components of the partially known electromechanical system using the untrained model of the unknown component to generate simulated data; training, by the processing device, the untrained model based on the feasibility constraints and a comparison of the simulated data and the experimental data to generate a trained model of the unknown component, wherein training the untrained model comprises adjusting parameters of the neural network to reduce errors between the simulation data and the measurements performed at the connection points of the known components; wherein the system model comprises the trained model of the unknown component; and providing the model-based diagnostic output as a user interface as part of an analytics platform.
	The motivation for doing so would have been because Asada teaches by monitoring the condition of point machines, the ability to detect incipient faults in the early stage of their development can be accomplished (Asada (Pg. 137, sec. 7.2 Conclusions 1st – 2nd paragraph, “The current methodology for condition, etc.”).
Examiner’s note: Regarding the limitation of claim 2 that states “determining available parameters of the untrained model based on the feasibility constraints”, the examiner considers the angular velocity and the cam angle to be the available parameters that are determined, since these parameters are from the servomotor and gear-cam mechanism, which are a part of the point machine, which is a component of the system, see Pg. 227, rigt col., Servomotro, “No technical details were provided, etc.”, Pg. 228, left col., The Gear-Cam mechanism, 1st paragraph, “As mentioned earlier, the gear-cam mechanism, etc.”, Pg. 229, sec. 4 Model Validation, “Motor angular velocity, cam angle and stroke, etc.” of the Matei et al. reference.

With respect to claim 2, the combination of Matei et al., Xiong et al. and Asada discloses the method of claim 1 above, and Matei et al. further discloses “determining available parameters of the untrained model based on the feasibility constraints” as [Matei et al. (Pg. 227, right col., Servomotro, “No technical details were provided, etc.”, Pg. 228, left col., The Gear-Cam mechanism, 1st paragraph, “As mentioned earlier, the gear-cam mechanism, etc.”, Pg. 229, sec. 4 Model Validation, “Motor angular velocity, cam angle and stroke, etc.”)] Examiner’s interpretation: The examiner considers the angular velocity and the cam angle to be the available parameters that are determined, since these parameters are from the servomotor and gear-cam mechanism, which are a part of the point machine, which is a component of the system;
	“updating the parameters of the untrained model to reduce errors between the simulation
data and the experimental data” as [Asada (Pg. 108, 2nd – 5th paragraph, “Parameters (w) have to be to, etc.”)];

Examiner’s note: Regarding claim 6, the examiner considers the second clamping circuit that consists of resistors to be the second unknown component that comprises an electrical component, since the clamping circuits are a component of the switch-ground auto-passing neutral section, see Pg. 2, left col., sec. B. Principle of SSGD, 1st paragraph, “Figure 2 shows a self-powered, etc.” and Fig. 2 of the Xiong et al. reference.

With respect to claim 6, the combination of Matei et al., Xiong et al. and Asada discloses the method of claim 1 above, and Xiong et al. further discloses “wherein the electromechanical system comprises a second unknown component, wherein the second unknown component comprises one of an electrical or mechanical component” as [Xiong et al. (Pg. 2, left col., sec. B. Principle of SSGD, 1st paragraph, “Figure 2 shows a self-powered, etc.”, Fig. 2)] Examiner’s interpretation: The examiner considers the second clamping circuit that consists of resistors to be the second unknown component that comprises an electrical component, since the clamping circuits are a component of the switch-ground auto-passing neutral section;

Examiner’s note: Regarding claim 7, the examiner considers the second set of experimental data to be the experimental data during a second time of the procedure, see Fig. 1 of the Matei et al. reference.

With respect to claim 7, the combination of Matei et al., Xiong et al. and Asada discloses the method of claim 1 above, and Matei et al. further discloses “receiving a second set of experimental data at second connection points of a second unknown component” as [Matei et al. (Fig. 1)] Examiner’s interpretation: As shown in Fig. 1 of the Matei et al. reference, there is a feedback loop from the model validation back to the modeling procedure.  The examiner considers the second set of experimental data to be the experimental data during a second time of the procedure;
“and optimizing a second untrained model of the second unknown component to generate a second trained model of the second unknown component.”  as [Matei et al. (Fig. 1)] Examiner’s interpretation: As shown in Fig. 1 of the Matei et al. reference, there is a feedback loop from the model validation back to the modeling procedure;

With respect to claim 8, the combination of Matei et al., Xiong et al. and Asada discloses the method of claim 1 above, and Matei et al. further discloses “wherein the experimental data comprises data measured from one or more connection points or nodes of the partial known electromechanical system in different conditions.” as [Matei et al. (Pg. 226, left col., 3rd paragraph, “In this paper, we begin to bridge, etc.”)] Examiner’s interpretation: The experimental data incudes nominal and fault data that is measured;

With respect to claim 9, the combination of Matei et al., Xiong et al. and Asada discloses the method of claim 1 above, and Matei et al. further discloses “simulating the partially known electromechanical system according to first conditions associated with a first portion of the experimental data” as [Matei et al. (Pg. 225, Introduction, 1st – 2nd paragraph, “Consider the case of developing, etc.”)]; 
“and simulating the partially known electromechanical system according to second conditions associated with a second portion of the experimental data.” as [Matei et al. (Pg. 225, Introduction, 1st – 2nd paragraph, “Consider the case of developing, etc.”)]; 

10.	Claims 10-11 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference The Case for a Hybrid Approach to Diagnosis:  A Railway Switch, written by Matei et al. (from IDS dated 3/17/20), online reference Thyristor photoelectric firing system applied in Auto-passing Neutral Section system, written by Xiong et al., Novel Condition Monitoring Techniques Applied to Improve the Dependability of Railway Point Machines, written by Asada in view of Rosener (U.S. PGPub 2012/0221181).

With respect to claim 10, Matei et al. discloses “A system” as [Matei et al. (Pg. 227, sec. 3.1, 1st paragraph, “The point machine is the component, etc.”)];
“a memory device” as [Asada (Pg. 142, 1st – 2nd paragraph, “A Point control box is installed near the, etc.”)] Examiner’s interpretation: The examiner considers the computer to be the memory device, since memory is embedded within a computer;
“a processing device” as [Asada (Pg. 142, 1st – 2nd paragraph, “A Point control box is installed near the, etc.”)] Examiner’s interpretation: The examiner considers the computer to be the processing device, since it can process control and status signals;
While the combination of Matei et al., Xiong et al. and Asada teaches having a processing device, Matei et al., Xiong et al. and Asada do not explicitly disclose “a processing device operatively coupled to the memory device”
Rosener discloses “a processing device operatively coupled to the memory device” as [Rosener (paragraph [0023])];
Matei et al., Xiong et al., Asada and Rosener are analogous art because they are from the same field endeavor of analyzing a railroad assembly.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Matei et al., Xiong et al. and Asada of having a processing device by incorporating a processing device operatively coupled to the memory device as taught by Rosener for the purpose of controlling a model railroad layout.
Matei et al. in view of Xiong et al. in further view of Asada in further view of Rosener teaches a processing device operatively coupled to the memory device.
The motivation for doing so would have been because Rosener teaches by providing a configurable Block Module for model train layout control, the ability to run a model train layout without understanding the status of the train layout, while providing two-way communication between various parts of the layout with simplified wiring can be accomplished (Rosener (paragraph [0007] – [0008]).
The other limitations of the claim recite the same substantive limitations as claim 1 above and are rejected using the same teachings.

Examiner’s note: Regarding claim 11, the examiner considers the angular velocity and the cam angle to be the available parameters that are determined, since these parameters are from the servomotor and gear-cam mechanism, which are a part of the point machine, which is a component of the system, see Pg. 227, right col., Servomotro, “No technical details were provided, etc.”, Pg. 228, left col., The Gear-Cam mechanism, 1st paragraph, “As mentioned earlier, the gear-cam mechanism, etc.”, Pg. 229, sec. 4 Model Validation, “Motor angular velocity, cam angle and stroke, etc.” of the Matei et al. reference.

With respect to claim 11, the combination of Matei et al., Xiong et al., Asada and Rosener discloses the system of claim 10 above, and Matei et al. further discloses “determine available parameters of the untrained model based on the feasibility constraints” as [Matei et al. (Pg. 227, right col., Servomotro, “No technical details were provided, etc.”, Pg. 228, left col., The Gear-Cam mechanism, 1st paragraph, “As mentioned earlier, the gear-cam mechanism, etc.”, Pg. 229, sec. 4 Model Validation, “Motor angular velocity, cam angle and stroke, etc.”)] Examiner’s interpretation: The examiner considers the angular velocity and the cam angle to be the available parameters that are determined, since these parameters are from the servomotor and gear-cam mechanism, which are a part of the point machine, which is a component of the system;
“and update the parameters of the untrained model to reduce errors between the simulation data and the experimental data.” as [Asada (Pg. 108, 2nd – 5th paragraph, “Parameters (w) have to be to, etc.”)];

With respect to claim 14, the combination of Matei et al., Xiong et al., Asada and Rosener discloses the system of claim 10 above, and Matei et al. further discloses “receive a second set of experimental data at second connection points of a second unknown component” as [Matei et al. (Fig. 1)] Examiner’s interpretation: As shown in Fig. 1 of the Matei et al. reference, there is a feedback loop from the model validation back to the modeling procedure.  The examiner considers the second set of experimental data to be the experimental data during a second time of the procedure;
 “and optimize a second untrained model of the second unknown component to generate a second trained model of the second unknown component.”  as [Matei et al. (Fig. 1)] Examiner’s interpretation: As shown in Fig. 1 of the Matei et al. reference, there is a feedback loop from the model validation back to the modeling procedure;

With respect to claim 15, the combination of Matei et al., Xiong et al., Asada and Rosener discloses the system of claim 10 above, and Matei et al. further discloses “simulate the partially known electromechanical system according to first conditions associated with a first portion of the experimental data” as [Matei et al. (Pg. 225, Introduction, 1st – 2nd paragraph, “Consider the case of developing, etc.”)]; 
“and simulate the partially known physical system according to second conditions associated with a second portion of the experimental data.” as [Matei et al. (Pg. 225, Introduction, 1st – 2nd paragraph, “Consider the case of developing, etc.”)];

With respect to claim 16, Rosener discloses “A non-transitory computer-readable medium having instructions stored thereon” as [Rosener (paragraph [0023])];
Matei et al., Xiong et al., Jin et al. and Rosener are analogous art because they are from the same field endeavor of analyzing a railroad assembly.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Matei et al., Xiong et al. and Jin et al. of using a fault0augmented physics based model to extract meaningful behavioral features corresponding to the normal and abnormal behavior by incorporating a non-transitory computer-readable medium having instructions stored thereon as taught by Rosener for the purpose of controlling a model railroad layout.
The motivation for doing so would have been because Rosener teaches by providing a configurable Block Module for model train layout control, the ability to run a model train layout without understanding the status of the train layout, while providing two-way communication between various parts of the layout with simplified wiring can be accomplished (Rosener (paragraph [0007] – [0008]).
The other limitations of the claim recite the same substantive limitations as claim 1 above and are rejected using the same teachings.

With respect to claims 17-20, the claims recite the same substantive limitations as claims 10-11 and 14-15 above, and are rejected using the same teachings.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147                                                                                                                                                                                                        

/BERNARD E COTHRAN/Examiner, Art Unit 2147